Judgment of the Supreme Court, Kings County, dated March 31, 1967, which (1) annulled a determination of the appellant State Liquor Authority authorizing the issuance of a license to appellant Jome Wines & Liquors, Inc., to operate a package liquor store and (2) cancelled such license, reversed, on the law, without costs; proceeding dismissed on the merits; and determination of the Authority confirmed. No questions of fact were considered on this appeal. It appears, inter alla, that (1) dome’s store is 1,000 feet from each of the two nearest competitors and further distances from others, (2) one has to cross two or three streets from dome’s store to reach any of the four nearest liquor stores, (3) the location is well served by two heavily traveled bus routes, (4) although adjacent to an economically depressed ghetto area, the properties in the immediate neighborhood are generally well kept, (5) there is a large housing complex nearby, albeit the over-all population in the area seems to be declining, and (6) the four nearest competitors have enjoyed gross annual sales of approximately $960,000. In our opinion, the record before the Authority shows a rational basis for its conclusion that public convenience and advantage will be served by the issuance of the license (see, Matter of Sinacore v. New Tork State Liq. Auth., 21 N Y 2d 379; Matter of Hub Wine é Liq. Co. v. State Liq. Auth., 16 N Y 2d 112; Matter of Weinberg V. Boyal Farms Allied, 27 A D 2d 733). Beldoek, P. J., Christ, Hopkins, Benjamin and Munder, JJ., concur.